Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4-11, 13, 14, and 19-29 are pending.  Claims 1, 2, and 28 are withdrawn.  

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
1. Claims that are withdrawn require cancelation by the examiner; and 
2. In claims 4, 12, and 29, a clarification is requested:  In particular, the phrase “Hydroxyethylcellulose (Natrasol 250 HHX)” should be changed to refer to only “Natrasol 250 HHX” as the parenthesis is interpreted as a specific form of HEC, consistent with the  Specification and each Example provided in the Specification.  The Examiner therefore requests authorization to delete “hydroxyethylcellulose” and the parenthesis around Natrasol 250 HHX.     

Applicant elected claims corresponding to another invention or species in the response to Requirement for Restriction of March 28, 2022, merely noting that one or more divisional applications may be filed.
The examiner spoke with Katerina Otrubova, on July 27, 2022, and was asked to provide authorization for an Examiner’s amendment to the above matters.  The examiner acknowledges that no prior art is applicable to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/JARED BARSKY/Primary Examiner, Art Unit 1628